EXHIBIT FOR IMMEDIATE RELEASE PRESS RELEASE MAGAL ANNOUNCES LOAN FROM MAJOR SHAREHOLDER YEHUD, Israel – September 21, 2010 Magal S3 (NASDAQ GM: MAGS) today announced that Company’s major shareholder, Mr. Nathan Kirsh has provided Magal with a $10 million bridge loan, forming the first stage of Magal’s strategic capital raising plan. This plan has been formulated by management together with the Board of Directors and is designed to provide the Company with the stability and the capital for the long-term growth of its business. As approved by the General Meeting of the shareholders, the capital raising plan is expected to culminate in a rights offering to all shareholders in the coming months. If not repaid within the next six months, the bridge loan will accrue interest in the rate of LIBOR + 4% per annum, calculated from the funding date. The term of the loan ends on January 10, 2012, after which Magal retains an option to extend the loan for a further 60 days. The interest will be paid together with, and in the same manner as the principal, at term. Mr.
